

Exhibit (10.4)
Long-Term Stock Incentive Plan


Plan Year:  2014


Non-Qualified Stock Option


 
Name:  [ParticipantName]

McGraw Hill Financial, Inc. hereby grants to you a Non-Qualified Stock Option to
purchase [AwardsGranted] shares of Common Stock of the Company at [GrantPrice]
per share, subject to the following terms and conditions:
The Non-Qualified Stock Option is issued in accordance with and subject to the
provisions of the 2002 Stock Incentive Plan, as amended, and may be exercised
only to the extent and under the conditions set forth in the Plan. 


This Non-Qualified Stock Option shall expire as provided in the Plan, but no
later than [ExpirationDate].


This Non-Qualified Stock Option shall be exercisable as follows:
 
33% on and after
33% on and after
34% on and after
 
This Non-Qualified Stock Option may not be transferred except by will or
intestacy, and during your lifetime shall be exercisable only by you.
The Compensation and Leadership Development Committee of the Board has
determined that this Non-Qualified Stock Option will be exercisable for the full
term of the option if employment is terminated by reason of Disability, Normal
Retirement or Early Retirement.  If employment is terminated by reason of
resignation, this Non-Qualified Stock Option will be exercisable, to the extent
it was exercisable at the date of your termination, for a period of three months
from the date of such termination of employment or until the expiration of the
option term, whichever period is shorter.

In the event of any error in recording here the amount or amounts of any award
or awards made by the Compensation and Leadership Development Committee of the
Board, the official records of the Committee`s action shall control.

McGraw Hill Financial, Inc.





